Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  semiconductor integrated circuit device, comprising: a first switching element that is provided with a main current path that is connected between a first node and a second node, and outputs a first output current; a second switching element that is provided with a main current path that is connected between the first node and a third node, and outputs a second output current that is one K-th times as much as the first output current (where K is any positive number that is greater than 1); a third switching element that is provided with a main current path that is connected between a fourth node and a fifth node; and a differential amplifier that outputs a signal provided by amplifying a voltage difference that is generated between the third node and the fourth node to control a conduction state of the third switching element as recited in claim 1. Claims 2-6 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a current detection circuit, comprising: a first switching element that is provided with a main current path that is connected between a first node and a second node, and outputs a first output current; a second switching element that is provided with a main current path that is connected between the first node and a third node, and outputs a second output current that is one K-th times as much as the first output current (where K is any positive number that is greater than 1); a third switching element that is 
The prior art does not disclose a  current detection circuit, comprising: a first switching element that is provided with a main current path that is connected between a first node and a second node, and outputs a first output current; a second switching element that is provided with a main current path that is connected between the first node and a third node, and outputs a second output current that is one K-th times as much as the first output current (where K is any positive number that is greater than 1); a third switching element that is provided with a main current path that is connected between a fourth node and a fifth node; a differential amplifier that outputs a signal provided by amplifying a voltage difference that is generated between the third node and the fourth node to 17Docket No. PTCA-20062-US: Final control a conduction state of the third switching element; a connection means that connects the second node to a first power source terminal; a third resistor that is provided with one end that is connected to the third node and another end where a voltage at the first power source terminal is applied thereto; and a fourth resistor that is provided with one end that is connected to the fourth node and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Matsuno et al (Pat# 10,340,857) disclose amplifier circuit.
	Kobayashi (Pat# 10,050,031) disclose  Power Conventer And Semiconductor Device.
	Ueda (Pat# 8.040,650) disclose Excess-current Protection Circuit And Power Supply.
	Tasdighi (Pat# 5,814,995) disclose Voltage Detector For Battery Operated Device.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867